Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.  
Claims 1-16 stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to Claim 1, Claim 1 recites: “a CORESET of RMSI corresponding to the SSB and the SSB” (emphasis added).  It is unclear why “the SSB” is stated twice consecutively in the claim excerpt.  
Claim 1 recites: “the time offset information is time offset information of the CORESET of the RMSI relative to an SSB mapped into a half frame where the CORESET of the RMSI is located” (emphasis added).  It is unclear whether “an SSB” in 
	Claims 2-3 and 15-16 are rejected through dependence from Claim 1.  


In regard to Claim 4, Claim 4 recites: “a CORESET of RMSI corresponding to the SSB and the SSB” (emphasis added).  It is unclear why “the SSB” is stated twice consecutively in the claim excerpt.  
Claim 4 recites: “the time offset information is time offset information of the CORESET of the RMSI relative to an SSB mapped into a half frame where the CORESET of the RMSI is located” (emphasis added).  It is unclear whether “an SSB” in the claim excerpt is the same SSB as the previously recited “SSB”, or whether “an SSB” in the claim excerpt is a SSB different from the previously recited “SSB”.  
	Claims 5-7 are rejected through dependence from Claim 4.  


In regard to Claim 8, Claim 8 recites: “a Control Resource Set (CORESET) of remaining minimum system information (RMSI) corresponding to the SSB and the SSB” (emphasis added).  It is unclear why “the SSB” is stated twice consecutively in the claim excerpt.  
Claim 8 recites: “the time offset information is time offset information of the CORESET of the RMSI relative to an SSB mapped into a half frame where the CORESET of the RMSI is located” (emphasis added).  It is unclear whether “an SSB” in 
	Claims 9-10 are rejected through dependence from Claim 8.  


In regard to Claim 11, Claim 11 recites: “a control resource set (CORESET) of remaining minimum system information (RMSI) corresponding to the SSB and the SSB” (emphasis added).  It is unclear why “the SSB” is stated twice consecutively in the claim excerpt.  
Claim 11 recites: “the time offset information is time offset information of the CORESET of the RMSI relative to an SSB mapped into a half frame where the CORESET of the RMSI is located” (emphasis added).  It is unclear whether “an SSB” in the claim excerpt is the same SSB as the previously recited “SSB”, or whether “an SSB” in the claim excerpt is a SSB different from the previously recited “SSB”.  
	Claims 12-14 are rejected through dependence from Claim 11.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 20200059911 A1) in view of Ji et al. (Pub. No.: US 20180098361 A1) and Zhang et al. (Pub. No.: US 20190159264 A1), hereafter respectively referred to as Tang, Ji, and Zhang.  
	In regard to Claim 1, Tang teaches A method for indicating time-domain information of a common control resource set (CORESET) (PDCCH, Para. 98, FIG. 3), for applying to a base station (sent by the network device to the terminal device, Para. 98, FIG. 3), comprising: adding indication information into a channel (first configuration information is sent by the network device through RRC signaling, Para. 98, FIG. 3) of a synchronization signal block (SSB) (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein the indication information (first configuration information, Para. 98, FIG. 3) comprises at least one of the following: both first indication information and second indication information (first configuration information includes three types of information, Para. 98, FIG. 3).  
Tang teaches, wherein the first indication information indicates a time sequence of a CORESET (1. Time domain length of the region containing PDCCH, Para. 99, FIG. 3.  2. The time domain granularity of the PDCCH search space in the region including the PDCCH, Para. 100, FIG. 3) corresponding to the SSB and the SSB (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches the second indication information indicates time offset information of the CORESET (3. Time domain offset of the starting position of the region containing PDCCH, Para. 101, FIG. 3) relative to the SSB in each cycle (relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein in response to the CORESET (PDCCH, Para. 98, FIG. 3) and the SSB (synchronization signal block, Para. 101, FIG. 3) are within different half frames (FIG. 3 shows the PDCCH within an interval of the first time domain resource (half frame), and FIG. 3 shows the synchronization signal block within an interval from the start of the synchronization signal block to the start of the first time domain resource (half frame)) of a same cycle (FIG. 3 shows the interval of the synchronization signal block and the interval of the PDCCH as being consecutive), the time offset information is time offset information of the CORESET (time domain offset of the starting position of the region containing PDCCH relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang fails to teach a CORESET of remaining minimum system information (RMSI), a physical broadcast channel (PBCH), third indication information; or fourth indication information, wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI.  
Ji teaches a CORESET (The CORESET may indicate DL control information (DCI), Para. 78, FIG. 12) of remaining minimum system information (RMSI) (Msg 2 and/or Msg 4 are transmitted using the RMSI numerology (e.g., the slot 1220 structure), Para. 78, FIG. 12).  
Ji teaches a physical broadcast channel (PBCH) (the BS may transmit the PBCH according to a reference numerology, Para. 72, FIG. 9).  
Ji teaches third indication information (random access channel (RACH) configurations, Para. 77, FIG. 12); wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI (the CORESET may be indicated in the RACH configuration, Para. 79, FIG. 12).  
Ji teaches fourth indication information (RMSI may include radio resource configuration (RRC) configuration information, Para. 43, FIG. 1), and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI (a corresponding RAR window starts from the first available CORESET.  The RAR size may be indicated in RMSI.  Para. 79, FIG. 12).  

Tang fails to teach sending the SSB carrying the indication information to a user equipment (UE) in a manner of beam sweeping.  
Zhang teaches sending the SSB carrying the indication information to a user equipment (UE) (a synchronization signal block (SSB) can include a PSS and/or an SSS and physical broadcast channel (PBCH) symbols, Para. 44, FIG. 3) in a manner of beam sweeping (A set of SSBs can be transmitted during a BS Tx beam sweeping with each BS Tx beam carrying one SSB, Para. 44, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Tang in view of Ji since Zhang provides a technique related to beam sweeping, which can be introduced into the system of Tang in view of Ji to permit beamforming utilization for efficient utilization of wireless resources in a directional manner for data and control signals.  


In regard to Claim 8, Tang teaches A base station (network device, Para. 98, FIG. 3), comprising: a processor; and a memory device configured to store instructions executable by the processor (processor 1030 is used for executing programs, instructions, or codes in the memory 1040, Para. 159, FIG. 10), wherein the processor is configured to: add indication information into a channel (first configuration information is sent by the network device through RRC signaling, Para. 98, FIG. 3) of a synchronization signal block (SSB) (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein the indication information (first configuration information, Para. 98, FIG. 3) comprises at least one of: both first indication information and second indication information (first configuration information includes three types of information, Para. 98, FIG. 3).  
Tang teaches, wherein the first indication information indicates a time sequence of a Control Resource Set (CORESET) (1. Time domain length of the region containing PDCCH, Para. 99, FIG. 3.  2. The time domain granularity of the PDCCH search space in the region including the PDCCH, Para. 100, FIG. 3) corresponding to the SSB and the SSB (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches the second indication information indicates time offset information of the CORESET (3. Time domain offset of the starting position of the region containing PDCCH, Para. 101, FIG. 3) relative to the SSB in each cycle (relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein in response to the CORESET (PDCCH, Para. 98, FIG. 3) and the SSB (synchronization signal block, Para. 101, FIG. 3) are within different half frames (FIG. 3 shows the PDCCH within an interval of the first time domain resource (half frame), and FIG. 3 shows the synchronization signal block within an interval from the start of the synchronization signal block to the start of the first time domain resource (half frame)) of a same cycle (FIG. 3 shows the interval of the synchronization signal block and the interval of the PDCCH as being consecutive), the time offset information is time offset information of the CORESET relative to an SSB mapped into a half frame where the CORESET is located (time domain offset of the starting position of the region containing PDCCH relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang fails to teach a physical broadcast channel (PBCH), a CORESET of remaining minimum system information (RMSI); third indication information; or fourth indication information; wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI.  
Ji teaches a physical broadcast channel (PBCH) (the BS may transmit the PBCH according to a reference numerology, Para. 72, FIG. 9).  
Ji teaches a CORESET (The CORESET may indicate DL control information (DCI), Para. 78, FIG. 12) of remaining minimum system information (RMSI) (Msg 2 and/or Msg 4 are transmitted using the RMSI numerology (e.g., the slot 1220 structure), Para. 78, FIG. 12).  
Ji teaches third indication information (random access channel (RACH) configurations, Para. 77, FIG. 12); wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI (the CORESET may be indicated in the RACH configuration, Para. 79, FIG. 12).  
Ji teaches fourth indication information (RMSI may include radio resource configuration (RRC) configuration information, Para. 43, FIG. 1); the fourth  (a corresponding RAR window starts from the first available CORESET.  The RAR size may be indicated in RMSI.  Para. 79, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji with the teachings of Tang since Ji provides a technique related to minimum system information, which can be introduced into the system of Tang to ensure efficient communication of system information for optimal operation of control channel resources.  
Tang fails to teach send the SSB carrying the indication information to a user equipment (UE) in a manner of beam sweeping.  
Zhang teaches send the SSB carrying the indication information to a user equipment (UE) (a synchronization signal block (SSB) can include a PSS and/or an SSS and physical broadcast channel (PBCH) symbols, Para. 44, FIG. 3) in a manner of beam sweeping (A set of SSBs can be transmitted during a BS Tx beam sweeping with each BS Tx beam carrying one SSB, Para. 44, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Tang in view of Ji since Zhang provides a technique related to beam sweeping, which can be introduced into the system of Tang in view of Ji to permit beamforming utilization for efficient utilization of wireless resources in a directional manner for data and control signals.  


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ji, Zhang, and further in view of Gao et al. (Pub. No.: US 20200220691 A1), hereafter referred to as Gao.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach the scheduling manner for the CORESET of the RMSI comprises slot-based scheduling and non-slot-based scheduling.  
	Gao teaches the scheduling manner for the CORESET of the RMSI comprises slot-based scheduling and non-slot-based scheduling (the DCI may be referred to as a "CORESET".  Slot-based scheduling and non-slot-based scheduling have been enabled.  Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Tang in view of Ji and Zhang since Gao provides a technique for multiple scheduling types, which can be introduced into the system of Tang in view of Ji and Zhang to permit flexible scheduling involving slots and symbols for efficient usage of wireless resources as needed for changing environmental situations.  

In regard to Claim 10, as presented in the rejection of Claim 8, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach the scheduling manner for the CORESET of the RMSI comprises slot-based scheduling and non-slot-based scheduling.  
(the DCI may be referred to as a "CORESET".  Slot-based scheduling and non-slot-based scheduling have been enabled.  Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Tang in view of Ji and Zhang since Gao provides a technique for multiple scheduling types, which can be introduced into the system of Tang in view of Ji and Zhang to permit flexible scheduling involving slots and symbols for efficient usage of wireless resources as needed for changing environmental situations.  


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 20200059911 A1) in view of Ji et al. (Pub. No.: US 20180098361 A1), hereafter respectively referred to as Tang and Ji.  
In regard to Claim 4, Tang teaches A method for searching time-domain information of a common control resource set (CORESET) (PDCCH, Para. 98, FIG. 3), for applying to a user equipment (UE) (sent by the network device to the terminal device, Para. 98, FIG. 3), comprising: receiving a synchronization signal block (SSB) (synchronization signal block, Para. 101, FIG. 3) carrying indication information sent by a base station (first configuration information is sent by the network device through RRC signaling, Para. 98, FIG. 3).  
(first configuration information, Para. 98, FIG. 3) comprises at least one of: both first indication information and second indication information (first configuration information includes three types of information, Para. 98, FIG. 3).  
Tang teaches, wherein the first indication information indicates a time sequence of a CORESET (1. Time domain length of the region containing PDCCH, Para. 99, FIG. 3.  2. The time domain granularity of the PDCCH search space in the region including the PDCCH, Para. 100, FIG. 3) corresponding to the SSB and the SSB (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches the second indication information indicates time offset information of the CORESET (3. Time domain offset of the starting position of the region containing PDCCH, Para. 101, FIG. 3) relative to the SSB in each cycle (relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein in response to the CORESET (PDCCH, Para. 98, FIG. 3) and the SSB (synchronization signal block, Para. 101, FIG. 3) are within different half frames (FIG. 3 shows the PDCCH within an interval of the first time domain resource (half frame), and FIG. 3 shows the synchronization signal block within an interval from the start of the synchronization signal block to the start of the first time domain resource (half frame)) of a same cycle (FIG. 3 shows the interval of the synchronization signal block and the interval of the PDCCH as being consecutive), the time offset information is time offset information of the CORESET relative to an SSB mapped into a half frame where the CORESET is located (time domain offset of the starting position of the region containing PDCCH relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches parsing out the indication information from the SSB (After receiving the first configuration information, according to the first configuration information, the terminal device can determine the starting position of the first time domain resource, Para. 102, FIG. 3), and searching, according to the indication information, a corresponding time-domain for the CORESET (the terminal device can search for PDCCH once every N symbols starting from the starting position of the first time domain resource, Para. 102, FIG. 3).  
Tang fails to teach a CORESET of remaining minimum system information (RMSI), third indication information; or fourth indication information, wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI.  
	Ji teaches a CORESET (The CORESET may indicate DL control information (DCI), Para. 78, FIG. 12) of remaining minimum system information (RMSI) (Msg 2 and/or Msg 4 are transmitted using the RMSI numerology (e.g., the slot 1220 structure), Para. 78, FIG. 12).  
Ji teaches third indication information (random access channel (RACH) configurations, Para. 77, FIG. 12); wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI (the CORESET may be indicated in the RACH configuration, Para. 79, FIG. 12).  
 (RMSI may include radio resource configuration (RRC) configuration information, Para. 43, FIG. 1), and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI (a corresponding RAR window starts from the first available CORESET.  The RAR size may be indicated in RMSI.  Para. 79, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji with the teachings of Tang since Ji provides a technique related to minimum system information, which can be introduced into the system of Tang to ensure efficient communication of system information for optimal operation of control channel resources.  


In regard to Claim 11, Tang teaches User Equipment (UE) (terminal device, Para. 98, FIG. 3), comprising: a processor; and a memory device configured to store instructions executable by the processor (processor 1130 is used for executing programs, instructions, or codes in the memory 1140, Para. 164, FIG. 11), wherein the processor is configured to: receive a Synchronization Signal Block (SSB) (synchronization signal block, Para. 101, FIG. 3) carrying indication information sent by a base station (first configuration information is sent by the network device through RRC signaling, Para. 98, FIG. 3).  
Tang teaches, wherein the indication information (first configuration information, Para. 98, FIG. 3) comprises at least one of both first indication information  (first configuration information includes three types of information, Para. 98, FIG. 3).  
Tang teaches, wherein the first indication information indicates a time sequence of a control resource set (CORESET) (1. Time domain length of the region containing PDCCH, Para. 99, FIG. 3.  2. The time domain granularity of the PDCCH search space in the region including the PDCCH, Para. 100, FIG. 3) corresponding to the SSB and the SSB (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches the second indication information indicates time offset information of the CORESET (3. Time domain offset of the starting position of the region containing PDCCH, Para. 101, FIG. 3) relative to the SSB in each cycle (relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein in response to the CORESET (PDCCH, Para. 98, FIG. 3) and the SSB (synchronization signal block, Para. 101, FIG. 3) are within different half frames (FIG. 3 shows the PDCCH within an interval of the first time domain resource (half frame), and FIG. 3 shows the synchronization signal block within an interval from the start of the synchronization signal block to the start of the first time domain resource (half frame)) of a same cycle (FIG. 3 shows the interval of the synchronization signal block and the interval of the PDCCH as being consecutive), the time offset information is time offset information of the CORESET relative to an SSB mapped into a half frame where the CORESET is located (time domain offset of the starting position of the region containing PDCCH relative to the synchronization signal block, Para. 101, FIG. 3).  
(After receiving the first configuration information, according to the first configuration information, the terminal device can determine the starting position of the first time domain resource, Para. 102, FIG. 3), and search, according to the indication information, a corresponding time-domain for the CORESET (the terminal device can search for PDCCH once every N symbols starting from the starting position of the first time domain resource, Para. 102, FIG. 3).  
Tang fails to teach a CORESET of remaining minimum system information (RMSI); third indication information; or fourth indication information; wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI.  
Ji teaches a CORESET (The CORESET may indicate DL control information (DCI), Para. 78, FIG. 12) of remaining minimum system information (RMSI) (Msg 2 and/or Msg 4 are transmitted using the RMSI numerology (e.g., the slot 1220 structure), Para. 78, FIG. 12).  
Ji teaches third indication information (random access channel (RACH) configurations, Para. 77, FIG. 12); wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI (the CORESET may be indicated in the RACH configuration, Para. 79, FIG. 12).  
Ji teaches fourth indication information (RMSI may include radio resource configuration (RRC) configuration information, Para. 43, FIG. 1); the fourth indication information indicates a size of a detection window for the CORESET of the  (a corresponding RAR window starts from the first available CORESET.  The RAR size may be indicated in RMSI.  Para. 79, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji with the teachings of Tang since Ji provides a technique related to minimum system information, which can be introduced into the system of Tang to ensure efficient communication of system information for optimal operation of control channel resources.  


Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ji, and further in view of Akoum et al. (Pub. No.: US 20190053293 A1), hereafter referred to as Akoum.  
	In regard to Claim 6, as presented in the rejection of Claim 4, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach, wherein in response to the indication information comprising the third indication information, and the searching, according to the indication information, the corresponding time-domain for the CORESET of the RMSI comprises: searching for the CORESET of the RMSI, according to a time-domain scheduling unit indicated by the third indication information.  
Akoum teaches, wherein in response to the indication information comprising the third indication information, and the searching, according to the indication information, the corresponding time-domain for the CORESET of the RMSI comprises: searching for the CORESET of the RMSI, according to a time-domain scheduling unit indicated by the (the network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information (e.g., information regarding the CORESET groups to be employed by the UE), Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akoum with the teachings of Tang in view of Ji since Akoum provides a technique for scheduling resources, which can be introduced into the system of Tang in view of Ji to ensure resources are allocated based on the timing requirements associated with a wireless arrangement and where appropriate scheduling ensures efficient allocation of available wireless resources.  

In regard to Claim 7, as presented in the rejection of Claim 4, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach, wherein in response to the indication information comprising the fourth indication information, and the searching, according to the indication information, the corresponding time-domain for the CORESET of the RMSI comprises: searching, according to the fourth indication information, a corresponding detection window, for the CORESET of the RMSI.  
Akoum teaches, wherein in response to the indication information comprising the fourth indication information, and the searching, according to the indication information, the corresponding time-domain for the CORESET of the RMSI comprises: searching, according to the fourth indication information, a corresponding detection window, for the (the UE expects to receive the RAR within a defined time window, of which the start and end are configured by the network and broadcast as part of the cell-specific system information. This RAR window can be configured per each usage scenario/traffic type and/or CORESET group, such that the RAR window is shorter for latency constrained usage scenarios.  Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akoum with the teachings of Tang in view of Ji since Akoum provides a technique for scheduling resources, which can be introduced into the system of Tang in view of Ji to ensure resources are allocated based on the timing requirements associated with a wireless arrangement and where appropriate scheduling ensures efficient allocation of available wireless resources.  

In regard to Claim 13, as presented in the rejection of Claim 11, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach, wherein, in response to the indication information comprising the third indication information, the processor is further configured to: search for the CORESET of the RMSI, according to a time-domain scheduling unit indicated by the third indication information.  
Akoum teaches, wherein, in response to the indication information comprising the third indication information, the processor is further configured to: search for the CORESET of the RMSI, according to a time-domain scheduling unit indicated by the (the network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information (e.g., information regarding the CORESET groups to be employed by the UE), Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akoum with the teachings of Tang in view of Ji since Akoum provides a technique for scheduling resources, which can be introduced into the system of Tang in view of Ji to ensure resources are allocated based on the timing requirements associated with a wireless arrangement and where appropriate scheduling ensures efficient allocation of available wireless resources.  

In regard to Claim 14, as presented in the rejection of Claim 11, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach, wherein in response to the indication information comprising the fourth indication information, the processor is further configured to: search, according to the fourth indication information, a corresponding detection window, for the CORESET of the RMSI.  
Akoum teaches, wherein in response to the indication information comprising the fourth indication information, the processor is further configured to: search, according to the fourth indication information, a corresponding detection window, for the CORESET of the RMSI (the UE expects to receive the RAR within a defined time window, of which the start and end are configured by the network and broadcast as part of the cell-specific system information. This RAR window can be configured per each usage scenario/traffic type and/or CORESET group, such that the RAR window is shorter for latency constrained usage scenarios.  Para. 53, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akoum with the teachings of Tang in view of Ji since Akoum provides a technique for scheduling resources, which can be introduced into the system of Tang in view of Ji to ensure resources are allocated based on the timing requirements associated with a wireless arrangement and where appropriate scheduling ensures efficient allocation of available wireless resources.  


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ji, Zhang, and further in view of Xue et al. (Pub. No.: US 20180049203 A1), hereafter referred to as Xue.  
	In regard to Claim 15, as presented in the rejection of Claim 1, Tang in view of Ji and Zhang teaches the CORESET.  
	Tang fails to teach the base station, wherein in response to the CORESET of the RMSI and the SSB being within different half frames of the same cycle, the time offset information thereof is the time offset information of the CORESET of the RMSI relative to the SSB mapped into the half frame where the CORESET of the RMSI is located, such that the second indication information is indicated with minimized bits, and a 
Xue teaches the base station, wherein in response to the CORESET of the RMSI and the SSB being within different half frames of the same cycle, the time offset information thereof is the time offset information of the CORESET of the RMSI relative to the SSB mapped into the half frame where the CORESET of the RMSI is located, such that the second indication information is indicated with minimized bits, and a maximum of 1 bit is used for other indication information, thereby minimizing bits for indicating the time-domain information of the CORESET of the RMSI (a set of starting symbols for data transmission can be configured, e.g., in the CORESET configuration.  1 bit field in the DCI can be used to indicate the start symbol is the pre-defined one or the configured one in the control region configuration. Similarly, 1 bit field in the DCI can be used to indicate the end symbol is the pre-defined one or the configured one in the control region configuration.  Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue with the teachings of Tang in view of Ji and Zhang since Xue provides a technique for conveying control information, which can be introduced into the system of Tang in view of Ji and Zhang to ensure a network device conveys sufficient information concerning wireless resources to promote efficient utilization of those wireless resources by other network devices.  

In regard to Claim 16, as presented in the rejection of Claim 1, Tang in view of Ji and Zhang teaches the CORESET.  

Xue teaches the UE, wherein the UE is configured to: receive the SSB carrying the indication information from the base station; parse out the indication information from the SSB; and search the corresponding time-domain for the CORESET of the RMSI according to the indication information parsed out from the SSB, thereby reducing bits occupied by the time-domain information of the CORESET of the RMSI, and improving search efficiency of the CORESET of the RMSI (a set of starting symbols for data transmission can be configured, e.g., in the CORESET configuration.  1 bit field in the DCI can be used to indicate the start symbol is the pre-defined one or the configured one in the control region configuration. Similarly, 1 bit field in the DCI can be used to indicate the end symbol is the pre-defined one or the configured one in the control region configuration.  Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue with the teachings of Tang in view of Ji and Zhang since Xue provides a technique for conveying control information, which can be introduced into the system of Tang in view of Ji and Zhang to ensure a network device conveys sufficient information concerning wireless resources to promote efficient utilization of those wireless resources by other network devices.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Joshua Smith  
/J.S./  
10-19-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477